Affirmed and Opinion filed July 17, 2003








Affirmed and Opinion filed July 17, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01041-CR
____________
 
DENNIS RAY MOORE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 
884,436
 

 
M E M O R A N D U M  O P I N I O N
Appellant was found guilty of possession with intent to
deliver a controlled substance, namely methamphetamine, and sentenced to twenty-five
years= confinement in the Texas Department
of Criminal Justice - Institutional Division and a
assessed $3000.00 fine.  Appellant filed
a timely notice of appeal.




Appellant's appointed counsel filed a brief in which he
concludes that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
L. Ed. 2d 493 (1967), presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel's brief was delivered to appellant.  Appellant was advised of the right to examine
the appellate record and appellant filed a pro se response on July 8, 2003. 
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record. A discussion of the response would add nothing to the
jurisprudence of the State.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed July 17, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.
Do Not Publish.